          2:17-cv-02297-CSB-EIL # 12           Page 1 of 3                                               E-FILED
                                                                        Tuesday, 22 January, 2019 04:04:56 PM
                                                                                 Clerk, U.S. District Court, ILCD

                                In the United States District Court
                                 For the Central District of Illinois
                                         Urbana Division

JASON SIMPSON,                                  )
                                                )
                 Plaintiff,                     )
                                                )
          v.                                    )      Case No.         17-cv-02297
                                                )
HOBBICO, INC.,                                  )
                                                )
                 Defendants.                    )

                                    Plaintiff's Status Report

          Now Comes the Plaintiff, JASON SIMPSON ("Simpson"), by and through his undersigned

counsel, John A. Baker, and reports to the Court as follows:

          1.     As an initial matter, the undersigned apologizes to the Court for the delay in

filing this report. The delay, while owing to a calendaring mistake, should not have occurred and

the undersigned apologizes to both the Court and counsel.

          2.     On July 30, 2018, the undersigned received notice that the Defendant,

Hobbico, Inc. ("Hobbico"), has converted its Chapter 11 filing under the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware (Case No. 18-10055) to a Chapter 7

filing.

          3.     All creditors in the bankruptcy claim were directed to file a proof of claim no later

than September 26, 2018.

          4.     Simpson filed a proof of claim on September 26, 2018.

          5.     Simpson has received no notification on the status of his claim nor has he been

notified that the debt has been discharged through the bankruptcy.
        2:17-cv-02297-CSB-EIL # 12           Page 2 of 3



       Wherefore, Simpson respectfully requests that this Court enter an order continuing the

stay of all deadlines and proceedings in this case pending further order from the United States

Bankruptcy Court for the District of Delaware.

                                                            Jason Simpson

                                                            By: /s/ John A. Baker
                                                                     His Attorney



John A. Baker
Baker, Baker & Krajewski, LLC
415 South Seventh Street
Springfield, Illinois 62701
Telephone:               (217) 522-3445
Facsimile:               (217) 522-8234
Email:                   jab@bbklegal.com
          2:17-cv-02297-CSB-EIL # 12          Page 3 of 3



                                       Certificate of Service

          This document was served via ECF and a copy will automatically be sent to all counsel of

record.

                                                                Jason Simpson
                                                                By: /s/ John A. Baker
                                                                         His Attorney



John A. Baker
Baker, Baker & Krajewski, LLC
415 South Seventh Street
Springfield, Illinois 62701
Telephone:               (217) 522-3445
Facsimile:               (217) 522-8234
Email:                   jab@bbklegal.com
